Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.
Applicant’s election without traverse of Invention group I (claims 1-9, 15) and species 1 (Figs. 5-6) is acknowledged.
Claims 1-9, 15 are addressed below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 15 recite “a supply line” in lines 5-6, in additional to previously defined “a plurality of supply lines” in line 3. It is unclear if “a supply line” refers to one of the plural supply lines in line 3 or additional ones. Claims 2, 4, 7 also recite “a supply line” in line 4 and 2, respectively that are also unclear and indefinite for the same reason above. As best understood, each additional “a supply line” limitation indicates one of the plural supply line initially recited in claims 1 and 15 line 3, and those limitations will be addressed as such, until further clarification. Appropriate correction is required.
	Other claims not specifically mentioned are indefinite due to dependencies to claim 1.
	Claim 5 recites “the first supply line is connected to an inner boom section and the second supply line is connected to an outer boom section so that the pressure differential between the first and second supply lines is reduced when turning in a direction away from the outer boom section”. It is unclear if “inner boom section” and outer boom section” are one of the previously defined “plurality of boom sections” (claim 1, line 5) or additional boom sections. The claim is addressed as best understood. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 20130192503).

Regarding claims 1 and 15, Henry discloses a system (fig. 1 with individually controlled dampers 58 in plural plenums 28, par. 25) and implement (fig. 1 with plural plenums 28, par. 25) for distributing particulate material from an applicator, the system/implement comprising: 
a plurality of wheels 24 supporting a frame 20 (see fig. 2) supporting:
a plurality of supply lines 28/30 (fig. 2), each supply line being configured to receive an airflow (from fan 18) and entrain particulate material (from 22, 26, see fig. 6) in the airflow; 
a plurality of boom sections 34, 36, 38 (figs. 1-2, plural sections labeled 34, 36, 38), each boom section being connected to a supply line (one of 28/30) for receiving an airflow and entrained particulate material, each boom section comprising a plurality of nozzles 40 for distributing particulate material; and 
a plurality of controlled valves 58, 60, each valve being arranged in a supply line (one of 28, 30; see fig. 6), wherein a valve (one of the plural dampers 58, 60) in a first supply line (one of the line 28/30; see fig. 2 and 6) of the plurality of supply lines is configured to actuate to induce pressure in the first supply line so that a pressure differential between the first supply line and a second supply line (another one of plural lines 28/30; fig. 2) of the plurality of supply lines is reduced (see fig. 6: when the damper in the first line 28/30 of the plural supply lines is adjusted to retract/extend toward similar position of the valve in the second supply line).

Regarding claim 2, Henry discloses a fan 18 configured to produce the airflow in the plurality of supply lines; and a metering section 26 comprising a plurality of meters 46 (fig. 8) for distributing particulate material to the plurality of supply lines 28, 30 (horizontal conduit shown below 46 in fig. 8), wherein each valve is arranged in a supply line between the fan 18 and the metering section 26 (see position of dampers 58, 60 in fig. 6).

Regarding claim 3, Henry discloses the plurality of controlled valves 58, 60 comprises ball valves, butterfly valves, gate valves, globe valves, diaphragm valves, pinch valves or plug valves (58 is a sliding gate, 58, 60 is therefore a gate valve).

Regarding claim 4, Henry discloses each valve 58, 60 is configured to selectively actuate to restrict airflow in a supply line in order to induce pressure in the supply line (par. 25: “In another embodiment, the controller 54 varies the air flow rate by actuating a damper 58 (FIG. 6) that regulates flow rate in each of the plenums 28 in addition to or in lieu of varying the fan speed of fan 18. Controller 54 can individually control actuation of the dampers 58 by, for example, energizing respective actuators 60 so that different airflow rates can be provided through the different plenums 28 while all being supplied from a single fan 18”).

Regarding claim 5, Henry discloses the first supply line (one of 28/30 lines; fig. 2) is connected to an inner boom section (inner section of 34, fig. 2, associated with nozzles 40 at the “inner rows” or “central rows” described in par. 41-42) and the second supply line (another one of 28/30 lines) is connected to an outer boom section (outer end of 34, fig. 2, associated with nozzles 40 at the “outer rows” described in par. 42) so that the pressure differential between the first and second supply lines is reduced (when individual dampers 58 is adjusted) when turning (par. 42: “during a turn”, “Controller 54 may vary the rotational speed of fan 18 and/or the position of the damper 58 so as to vary the air flow characteristic(s) accordingly”) in a direction away from the outer boom section (par. 25: “the controller 54 varies the air flow rate by actuating a damper 58 (FIG. 6) that regulates flow rate in each of the plenums 28 in addition to or in lieu of varying the fan speed of fan 18. Controller 54 can individually control actuation of the dampers 58 by, for example, energizing respective actuators 60 so that different airflow rates can be provided through the different plenums 28 while all being supplied from a single fan 18”).

Regarding claim 6, Henry discloses a control system 54 (fig. 6) in communication with the plurality of controlled valves 58, 60 (par. 25), wherein the control system executes a program stored in a non-transient medium (software and memory, par. 25) to selectively control each valve (par. 25: “Controller 54 can individually control actuation of the dampers 58 by, for example, energizing respective actuators 60 so that different airflow rates can be provided through the different plenums 28 while all being supplied from a single fan 18”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 20130192503) in view of Duello (US 5775585).

Regarding claim 7, Henry fails to teach a plurality of pressure sensors, each pressure sensor being arranged in a supply line, wherein the control system is in communication with the plurality of pressure sensors for monitoring pressures and calculating pressure differentials in the plurality of supply lines.
However, Duello discloses a device for granular distribution in the same field of endeavor provided with a plurality of pressure sensors 42 (fig. 1). Each pressure sensor 42 being arranged in a supply line, wherein the control system 54 (col. 63-65) is in communication with the plurality of pressure sensors 42 for monitoring pressures and calculating pressure differentials in the plurality of supply lines (col. 3, ln 29-36, claim 1 of Henry: “comparing the pressure data caused by flow of granular material through each of said conduits to sense variations in pressure data, and hence variations of flow among said conduits,”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Duello to provide a plurality of pressure sensors, each pressure sensor being arranged in a supply line, wherein the control system is in communication with the plurality of pressure sensors for monitoring pressures and calculating pressure differentials in the plurality of supply lines. Doing so would allow the system to equalize the air and material flow with better accuracy as suggested by Duello in column 2, ln 66-column 3, ln 9. 



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 20130192503) in view of Barton (US 20170219119).
Regarding claim 8, Henry fails to teach a Human Machine Interface (HMI) in communication with the control system, wherein the HMI is configured to indicate an actuation condition for each valve.
However, Barton teaches a device that provides operator feedback in response to opening or closing of a valve, a feature that is reasonably pertinent to the problem addressed by the inventor. Barton teaches an LCD display 38 in communication with a control system 100 (corresponding to a Human Machine Interface (HMI) in communication with the control system), wherein the display is configured to indicate an actuation condition for the valve (par. 75-76, par. 77: “the display would indicate “100%” if the valve closure members are fully-open, and “0%” if fully-closed, and other percentages displayed for the sensed angles therebetween.”). 
Since Henry utilize a plurality of valves for air flow control, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to incorporate the teachings of Barton to provide a Human Machine Interface (HMI) in communication with the control system, wherein the HMI is configured to indicate an actuation condition for each valve. Doing so would provide for better verification and management of valve operation to improve system performance and maintenance. 

Claims 1, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 20210127556) in view of Henry (US 20130192503), further in view of Barton (US 20170219119).
	Regarding claims 1 and 6, Graham discloses a system (fig. 1) for distributing particulate material, the system comprising a plurality of supply lines (700a-700h; figs. 7-8), each supply line being configured to receive an airflow (from fan 120; par. 33) and entrain particulate material (from manifold 124A-D and tanks 116A-D) in the airflow; 
a plurality of controlled valves 172, each valve being arranged in a supply line (700A-700h), wherein a valve 172 in a first supply line (one of 700a-700h) of the plurality of supply lines is configured to actuate (when valves 172 is adjusted to different positions; figs. 7-8) to induce pressure in the first supply line so that a pressure differential between the first supply line and a second supply line (another one of 700a-700h) of the plurality of supply lines is reduced; and 
(claim 6) a control system (computer, par. 64, actuator 800, par. 45) in communication with the plurality of controlled valves, wherein the control system executes a program stored in a non-transient medium (par. 64: a computer program accessible from any computer-readable device, carrier or media) to selectively control each valve 172.
Graham does not explicitly teaches a plurality of boom sections, each boom section being connected to a supply line for receiving an airflow and entrained particulate material, each boom section comprising a plurality of nozzles for distributing particulate material.
	Henry discloses a system (fig. 1) for distributing particulate material in the same field of endeavor, having a plurality of boom sections (different portions of 34, 36, 38), each boom section being connected to a supply line 28-30 for receiving an airflow (from fan 18) and entrained particulate material (from 26; fig. 6), each boom section comprising a plurality of nozzles 40 for distributing particulate material (see fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Henry to provide a plurality of boom sections, each boom section being connected to a supply line for receiving an airflow and entrained particulate material, each boom section comprising a plurality of nozzles for distributing particulate material. Doing so would provide for better support to effectively distribute the granular material. 
In the alternative where applicant finds the teaching of the control system in Graham lacking, Henry also discloses a control system (controller 54) in communication with the plurality of controlled valves 58, 60 (par. 25), wherein the control system executes a program stored in a non-transient medium (par. 25: “The controller 54 can include an industrial computer or, e.g., a programmable logic controller (PLC), along with corresponding software and suitable memory for storing such software and hardware”) to selectively control each valve 58, 60.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Henry to provide a control system in communication with the plurality of controlled valves, wherein the control system executes a program stored in a non-transient medium to selectively control each valve. Doing so would better flow management and adjustments that would allow for optimized material distribution. 

Regarding claim 9, Graham fails to teach an angle sensor or an inclinometer, wherein the control system is in communication with the angle sensor or the inclinometer to selectively control actuation of the valve in the first supply line to reduce the pressure differential.
	Barton teaches a device that provides operator feedback in response to opening or closing of a valve, a feature that is reasonably pertinent to the problem addressed by the inventor. Barton teaches detection of the valve angular position (par. 77) and a display 38 is configured to indicate an actuation condition for the valve (par. 75-76, par. 77: “the display would indicate “100%” if the valve closure members are fully-open, and “0%” if fully-closed, and other percentages displayed for the sensed angles therebetween.”). 
Since the system taught by Graham utilize the control system to actuate the valves for pressure variation in the supply lines, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of  to provide an angle sensor or an inclinometer, wherein the control system is in communication with the angle sensor or the inclinometer to selectively control actuation of the valve in the first supply line to reduce the pressure differential. Doing so would allow for system verification and better management of valve operation to improve system performance and maintenance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752